Citation Nr: 1516143	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  07-24 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hand tremors, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military duty from April 1982 to October 1982 in the National Guard; May 1988 to October 1988, January 1991 to April 199, and from March 2003 to February 2004 in the Army Reserves.    

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Subsequent jurisdiction over this file has been transferred to the RO in St. Petersburg, Florida.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

At the outset, the Board acknowledges that this matter has been remanded multiple times for additional development.  However, another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for bilateral hand tremors, and to ensure that the Veteran has the appropriate opportunity to participate in the development of the claim.  

Historically, in January 2009, the Veteran testified during a Travel Board hearing that was held before a Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  In April 2009, the Board remanded this issue for further development.  Since the Board issued the April 2009 decision, the VLJ who presided over the January 2009 Travel Board hearing retired.  In January 2010, the Board sent the Veteran a letter advising him that the VLJ retired and requested that the Veteran indicate whether he wished to have another hearing.  In January 2010, the Veteran requested another Travel Board hearing.

In March 2010, the Board remanded this issue given the Veteran's request for another Travel Board hearing before a VLJ.  The Veteran was scheduled for a Travel Board hearing on September 22, 2010 and the Veteran was sent notice of this hearing in a July 2010 letter.  The record reflects that the July 2010 notification letter of the scheduled Travel Board hearing was sent to the Veteran at two different mailing addresses (one on [redacted] and one on [redacted] [redacted]).  Both letters were returned to VA as undeliverable and there is no other indication that the Veteran received notice of the scheduled hearing.  Subsequently, the Veteran did not appear for the scheduled Travel Board hearing on September 22, 2010.

In March 2011, the issue of bilateral hand tremors, among others, was once again before the Board.  The Board remanded the issue of service connection for bilateral hand tremors, and requested that the Veteran undergo a VA examination to determine the etiology of the bilateral hand tremors.  The claim was returned to the Board in January 2014.  At that time, the Board remanded this claim again for an addendum opinion.  

The record reflects that correspondence sent to the Veteran at multiple addresses has been repeatedly returned to VA as undeliverable.  Most recently, in June 2014, a May 2014 Supplemental Statement of the Case was returned to VA as undeliverable as the correspondence could not be forwarded.  Given the above, the Board cannot be certain that the Veteran was properly informed of the Travel Board hearing scheduled in September 2010.  Pursuant to 38 C.F.R. § 20.704(b) (2014), when a hearing is scheduled, the person requesting it will be notified of its time and place.  To ensure due process, the AOJ should reschedule the Travel Board hearing and send a notification letter to the Veteran's current address.  

In this regard, it is also important to note that, because the Veteran may have testimony before two different Veterans Law Judge (pursuant to this Remand), the Board will be legally required to assign a third Veterans Law Judge to decide the issue, as a proceeding before the Board may be assigned either to an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  If the Veteran testifies before a different Veterans Law Judge as a result of this Remand, it will be necessary to afford him the same opportunity before the third Veterans Law Judge as the United States Court of Appeals for Veterans Claims has held that a claimant is entitled to an opportunity for a hearing before every member of the panel who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and verify his current mailing address.  If necessary, contact the Veteran's representative to assist in determining the Veteran's correct mailing address.

2. After verification of the Veteran's current mailing address, schedule the Veteran for a Travel Board hearing before a Veterans Law Judge to address the issue of service connection for bilateral hand tremors.  

3. Send notice of the scheduled hearing to the Veteran and his representative in accordance with 38 C.F.R. § 20.704(b) (2014), a copy of which should be associated with the claims file.  In this regard, ensure that the hearing notice is sent to the Veteran's correct mailing address as verified.

4. After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




